Citation Nr: 1716754	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  00-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for residuals of a gunshot wound (GSW) of the left hand with amputation of the index and middle fingers, ankylosis of the ring finger and degenerative changes. 

2.  Entitlement to a rating higher than 30 percent for residuals of a GSW of the right shoulder, involving Muscle Group III. 

3.  Entitlement to a rating higher than 10 percent for residuals of a GSW of the right foot, involving Muscle Group X.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 decision by the VA Regional Office (RO) in Detroit, Michigan.  

The Board remanded this appeal for additional development in May 2003, March 2009 and May 2015.  

In May 2015, the Board also remanded the issue of whether there was clear and unmistakable error in error (CUE) in a July 1970 rating decision which assigned a 20 percent evaluation for residuals of a gunshot wound (GSW) to the right shoulder, Muscle Group III.  In a January 2016 rating decision, the RO found that a clear and unmistakable error was found in the July 29, 1970 rating decision of GSW, right shoulder, Muscle Group III, a revision was ordered and a retroactive increased evaluation of 30 percent disabling was established as of March 28, 1970.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran appeals the denial of a rating higher than 40 percent for residuals of a GSW of the left hand with amputation of the index and middle fingers, ankylosis of the ring finger and degenerative changes, a rating higher than 30 percent for residuals of a GSW of the right shoulder, involving Muscle Group III, and a rating higher than 10 percent for residuals of a GSW of the right foot, involving Muscle Group X.  When these issues were before the Board in May 2015, it was determined that further development was needed to include obtaining Social Security Administration (SSA) records.  Records from the Social Security Administration were associated with the file in August 2015 and November 2015.  

In February 2017, the Veteran's representative stated that the Veteran was granted Social Security benefits based on gunshot wounds of all four extremities and a back condition.  He indicated, however, that the Veteran's Social Security records are incomplete and that the Social Security records associated with the file pertain to conditions other than the Veteran's gunshot wounds.

A review of the record discloses that the Veteran has been receiving SSA benefits since 2009.  The SSA decision granting benefits, however, is not of record.  It is also noted that SSA records since 2009 have not been associated with the record.  The Veteran's representative has put VA on notice that there are outstanding SSA records that have not been obtained but are relevant to the appeal.  In light of the above, the Board finds that a remand is warranted to obtain these records and associate them with the file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and 
obtain a copy of all decisions and all medical records relied upon in conjunction with the Veteran's claim for Social Security Administration disability benefits to include medical records since 2009.  All efforts to obtain the Social Security records should be fully documented, and a negative response must be provided if any decisions and/or records are not available.

2. Upon completion of the above requested development and any additional development deemed appropriate to include affording the Veteran an additional VA examination if needed, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

